7 F.3d 228
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mark WILLIAMS, Defendant-Appellant.
No. 92-5225.
United States Court of Appeals,Fourth Circuit.
Oct. 12, 1993.

Patricia Ann Barton, Alexandria, Virginia, for Appellant.
Richard Cullen, United States Attorney, Robert A. Spencer, Special Assistant United States Attorney, Alexandria, Virginia, for Appellee.
S.Ct.
VACATED AND REMANDED.
Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM.


1
OPINION.


2
The Supreme Court granted certiorari in this case, vacated our earlier decision affirming Mark Williams' conviction, and remanded for reconsideration in light of Crosby v. United States, 61 U.S.L.W. 4078 (U.S. 1993),  In Crosby, the Court held that Fed.  R. Crim.  P. 43 prohibits the trial in absentia of a defendant who is not present at the beginning of his trial.   Id. at 4080.  Like Crosby, Williams was not present at the beginning of his trial.  Therefore, a new trial is warranted.


3
We accordingly vacate Williams' conviction and remand to the district court for a new trial.  As the dispositive issue recently has been authoritatively decided, we dispense with oral argument.

VACATED AND REMANDED